RONALD LEE GILMAN, Circuit
Judge, concurring-in part and dissenting in part.
I agree with the majority that the Village of Stratton’s ordinance is not unconstitutionally vague and does not violate the free exercise rights of the Jehovah’s Witnesses. Because the ordinance is content neutral on its face, I also agree that intermediate scrutiny is the proper standard applicable to its review. Finally, I agree with the majority’s decision to affirm the award of attorneys fees to the Jehovah’s Witnesses.
I disagree, however, with the majority’s application of the intermediate scrutiny standard, and would hold that the ordinance violates the First Amendment by burdening substantially more speech than is necessary to further the Village’s legitimate interests. See Ward v. Rock Against Racism, 491 U.S. 781, 799, 109 S.Ct. 2746, 105 L.Ed.2d 661 (1989). Consequently, I would declare that the ordinance’s permit requirement is unconstitutional as applied to the Jehovah’s Witnesses.
The Supreme Court has long since recognized that the regulation of door-to-door solicitors must comport with the First Amendment. See Cantwell v. Connecticut, 310 U.S. 296, 60 S.Ct. 900, 84 L.Ed. 1213 (1940) (striking down an ordinance specifically requiring door-to-door solicitors for religious, charitable, or philanthropic causes to first obtain a permit). Content-neutral regulations, on the other hand, are analyzed under an intermediate scrutiny standard of review. See Ward, 491 U.S. at 798-99,109 S.Ct. 2746 (applying intermediate scrutiny to content-neutral noise regulations). This standard, however, does not mean that a content-neutral regulation “may burden substantially more speech than is necessary to further the government’s legitimate interests.” Id. at 799, 109 S.Ct. 2746. Rather, a content-neutral regulation must “focus[ ] on the source of the evils the [government] seeks to eliminate” and “eliminate them without at the same time banning or significantly restricting a substantial quantity of speech that does not create the same evils.” Id. at 800 n. 7, 109 S.Ct. 2746.
In the present case, the Village has articulated a legitimate interest in eliminating two evils — fraud and unwanted annoyance. The question, then, is whether the means chosen by the Village to implement its goals significantly restricts a substantial quantity of speech that does not create the same evils. I am of the opinion that the ordinance does just that.
First, by subjecting noncommercial solicitation to its permit requirements, the ordinance restricts a substantial amount of speech unrelated to the prevention of fraud. The ordinance requires a permit not only for those wishing to engage in sales transactions — a possible avenue for fraud — but also for those wishing to engage in political, religious, or social advocacy. Indeed, the Village’s own “No Solicitation Registration. Form” acknowledges that the ordinance reaches political candidates, Christmas carolers, and campaigners for social issues, none of whom create the threat of fraud that the Village intended to address. The ordinance therefore burdens substantially more speech than is necessary to promote the legitimate government interest of fraud protection. See Cleveland Area Bd. of Realtors v. City of Euclid, 88 F.3d 383, 386-390 (6th Cir.1996) (applying an intermediate scrutiny standard to declare an ordinance unconstitutional that banned all yard signs, concluding that the ordinance burdened substantially more speech than necessary to promote the legitimate government interest in aesthetics).
The majority emphasizes that “the ordinance does not foreclose the option of going door-to-door; one only need register first.” Majority Op. at 567. Such an argument implies that because a person can engage in speech once he or she has obtained a permit, all permit requirements are constitutional. This is clearly not the *571law. See Cantwell, 310 U.S. at 303-07, 60 S.Ct. 900. Although a permit requirement is not per se invalid, it bears a heavy burden to pass constitutional muster because it gives public officials the power to deny the use of a forum in advance of actual expression. See Community for Creative Non-Violence v. Turner, 893 F.2d 1387, 1390 (D.C.Cir.1990) (finding unconstitutional, on the basis of intermediate scrutiny, an ordinance requiring permits of all people wishing to engage in content-neutral, noncommercial speech on transit authority property, where the “[p]ersons desiring to engage in any organized free speech activities in the ... forum are subject to the permit requirement”). Consequently, the type of persons and entities subject to the permit requirement must be analyzed to determine an ordinance’s impact on speech. See id. at 1393.
The majority also states that the Jehovah’s Witnesses “may spread their message at stores, on street corners, in restaurants, in parks, and other public forums.” Majority Op. at 21. The Supreme Court, however, has stressed the unique role of door-to-door solicitation as a means of communication, stating that “as every person acquainted with political life knows, door to door campaigning is one of the most accepted techniques of seeking political support.... Door to door distribution of circulars is essential to the poorly financed causes of little people.” Martin v. City of Struthers, 319 U.S. 141, 146, 63 S.Ct. 862, 87 L.Ed. 1313 (1943). I believe that this reasoning applies with equal force to the communication of religious beliefs. The availability, therefore, of other outlets for such speech does not alleviate the special burden that this ordinance places on door-to-door solicitation.
The narrowly tailored requirement demands a balance between the legitimate interests of the government and the constitutional rights of individuals. However, the majority opinion concludes in a very generalized way that the Village of Strat-ton’s registration requirement is constitutional because it “more effectively promotes the Village’s interest.” Majority Op. at 19. But just as the majority accuses the dissent of assuming that those who intend to commit fraud would register as salespeople, the majority assumes (in my view, incorrectly) that those intending to commit fraud would in fact register at all.
As to the Village’s asserted interest in protecting homeowners from “unwanted annoyances,” this interest can be achieved by less restrictive means, such as by enforcing laws against trespass. See Discovery Network, Inc. v. City of Cincinnati, 946 F.2d 464, 473 n. 14 (6th Cir.1991) (finding unconstitutional, even under intermediate scrutiny, a Cincinnati ordinance prohibiting the distribution of commercial handbills on public property because “there are many options available to the city that would address its aesthetic, safety, and proliferation concerns without placing the significant burden on commercial speech that the ordinance does”).
Indeed, the Village already effectively achieves its interest in protecting homeowners from unwanted annoyances through the section of the ordinance that forbids solicitation at residences where the homeowners have posted “No Solicitation” signs. The same penalty, a fourth-degree misdemeanor, is imposed for violating the “No Solicitation” section as for violating the registration section of the ordinance. Thus someone who would register because they are deterred by the penalty for failing to do so would presumably already be deterred from ignoring a “No Solicitation” sign, while someone who is willing to risk the penalty imposed for ignoring a “No Solicitation” sign would presumably also be willing to risk the penalty for fading to register. The registration requirement, accordingly, is not narrowly tailored to protect homeowners from unwanted annoyances. See Ward, 491 U.S. at 799, 109 S.Ct. 2746 (stating that a regulation is narrowly tailored under the intermediate scrutiny standard if it “promotes a substantial government interest that would be *572achieved less effectively absent the regulation”).
“Our cases make clear that in assessing the reasonableness of a regulation [that affects speech], we must weigh heavily the fact that communication is involved.” Grayned v. City of Rockford, 408 U.S. 104, 116, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972). Consequently, “[w]hen the Government restricts speech, the Government bears the burden of proving the constitutionality of its actions.” United States v. Playboy Entm’t Group, Inc., 529 U.S. 803, 120 S.Ct. 1878, 1888, 146 L.Ed.2d 865 (2000). This burden, however, “is not satisfied by mere speculation or conjecture; rather, a governmental body seeking to sustain a restriction on commercial speech must demonstrate that the harms it recites are real and that its restriction will in fact alleviate them to a material degree.” Florida Bar v. Went for It, Inc., 515 U.S. 618, 625, 115 S.Ct. 2371, 132 L.Ed.2d 541 (1995) (applying the intermediate scrutiny standard to restrictions on legal advertising) (citations omitted and emphasis added). In this case, the Village of Stratton has failed to demonstrate either the reality of the harm or the efficacy of the restriction.
For all of the reasons set forth above, I would hold that the ordinance’s permit requirement is an unconstitutional infringement on the Jehovah’s Witnesses’ First Amendment rights.